FINAL ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment and Response filed April 14, 2021.  Claims 1, 5, 7, and 11-13 have been amended and claims 2-3, 6, and 8-10 have been canceled.  It is noted that all prior rejections of claims 2-3, 6, and 8-10 are moot in view of the cancellation of those claims.  Claims 1, 4-5, 7, and 11-13 are now pending and under consideration.  Applicant’s amendments and arguments have been thoroughly reviewed, and have overcome the following objections/rejections set forth in the prior Office action:
The objection to the specification (in view of applicant’s corrective amendment);
The objections to the claims (in view of applicant’s corrective amendments); and
The rejections of claims under 35 USC 112(b), in view of applicant’s amendments (although the claims remain indefinite for the reasons given below).
Claims 1, 4-5, 7, and 11-13 remain rejected for the reasons given below, which include new grounds of rejection necessitated by applicant’s amendments.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. Any rejections and/or objections not reiterated in this action have been withdrawn.  This action is FINAL.


Election/Restrictions
Applicant’s election of the species of the 23S rRNA gene, clarithromycin resistance, mutations A2143G and A2142C, and SEQ ID NOS 5-6 and 13-14, in the reply filed on July 3, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112(b)/second paragraph
THE FOLLOWING INCLUDES NEW GROUNDS OF REJECTION NECESSITATED BY APPLICANT'S AMENDMENTS:
Claims 1, 4-5, 7, and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 4-5, 7, 11, and 12 are indefinite over the recitation of the limitation “wherein said mutation is selected from the group consisting of: A2143G, A2142C and A2142G for the 23S rRNA gene, wherein said pair of primers are SEQ ID NO: 5 and 6 for amplifying SEQ ID NO: 1 or 2” in independent claim 1.  Initially, it is noted that while the claims do not previously refer to a “mutation”, the reference to “said mutation” is sufficiently clear, and is interpreted as referring back to the mutation corresponding to the recited “mutation site” and for which there is a “mutated allele”.  However, it is unclear from this claim language whether the claims actually require that the “at least one gene” previously recited in the claim actually be “the 23S rRNA gene”, and that the “pair of primers” previously recited in the gene actually be “SEQ ID NO: 5 and 6”, or 
	Claim 12 is indefinite over the recitation of the limitation “wherein said two oligonucleotide probes are SEQ ID NO: 13 and 14 being used with the pair of primers SEQ ID NO: 5 and 6.....”.  Similar to the issue identified above regarding independent claim 1, it is not clear whether this language actually requires a method in which SEQ ID Nos: 13 and 14 (as well as SEQ ID NO: 5 and 6) are used, or whether this language means that SEQ ID NO: 13 and 14 are used in cases when the pair of primers is SEQ ID NOS 5 and 6 (i.e., a conditional limitation).  This claim thus also has multiple different reasonable interpretations involving different claim boundaries, and further clarification is required.
	Claim 13 is indefinite over the recitation of the limitation “each of the oligonucleotide probes having a distinguishing mark”.  Whereas the claim previously referenced probes “marked with two different markers” – in which case the reference to 
Claim Rejections - 35 USC § 103
THE FOLLOWING INCLUDES NEW GROUNDS OF REJECTION NECESSITATED BY APPLICANT'S AMENDMENTS:
Claims 1, 4, 7, 11, and 12 remain/are rejected under 35 U.S.C. 103 as being unpatentable over Gazi et al (Annals of Gastroenterology 26:226 [2013]; previously cited) in view of the Plant-Microbe Genomics Facility (PMGF) at The Ohio State University (hereinafter “OSU”) (“Procedures and Recommendations for Quantitative PCR”, version 1.2 [April 2003]; previously cited).
It is reiterated that the claims are under consideration as directed to the species of the 23S rRNA gene, clarithromycin resistance, mutations A2143G and A2142C, and SEQ ID NOS 5-6 and 13-14.
Gazi et al teach a real-time PCR detection and quantitation method that achieves detection of H. pylori clarithromycin resistance mutations A2142C, A2142G, and A2143G, i.e., mutations including both of those elected by applicant (see entire reference, particularly the Abstract and the Results at page 228-229, left column, including Table 2).   The method taught by Gazi et al comprises steps of obtaining H. pylori 23S gene sequence including the region of the mutations (producing a 132 base pair amplicon) while employing two fluorescently labeled probes to accomplish mutation detection (see pages 227-228).  The assay of Gazi et al achieves the objectives of determining H. pylori as well as the resistance of H. pylori to clarithromycin, as required by the preamble of independent claim 1, and Gazi et al also disclose that their method may be employed to detect combinations of different alleles in samples, indicating mixed wild-type and mutant alleles, i.e., combinations of alleles as set forth in IV of claim 1 (see Results at page 228).  With regard to the new claim requirement for a fecal sample, while Gazi et al disclose the testing of mucosa biopsies, they also state that the same methodology may employed in testing stool (i.e., fecal) samples using a modified DNA extraction procedure (see page 26, left column bridging to the right column).  Given Gazi et al’s teaching that stool samples are also a relevant type of sample for detection of H. pylori, including clarithromycin resistant H. pylori, and that such samples may function successfully in their methods, an ordinary artisan would have been motivated to have employed such samples whenever they were more conveniently available (such as when a biopsy is not being performed or not available) simply for the benefit of detecting clarithromycin resistant H. pylori, and would have had a reasonable expectation of success in doing so in view of Gazi et al’s disclosure.  However, Gazi et al’s method does not employ probes as required by the claims, which state that each probe is marked “with a distinguishing marker”, and that quantifying amplified DNA of 
OSU provides detailed guidance regarding the performance of quantitative real-time PCR to achieve quantitation of a target sequence of interest (see entire reference).  OSU teaches that different types of quantitative PCR may be employed to achieve detection of a target of interest, with the different known methodologies involving different probe and labeling characteristics (see pages 3-4); OSU teaches that among the known methodologies are several in which each probe is labeled both 5’ with a reporter and 3’ with a quencher, facilitating specific detection of a target of interest based on interactions of the reporter/quencher when the target is or isn’t present (see pages 1-4). (It is reiterated that the assay of Gazi et al does not employ a specific probe targeting each mutation of interest, but rather relies upon differences in melting temperature to differentiate among mutations (see page 228)).
In view of the teachings of OSU, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the methodology of Gazi et al so as to have employed individual, differently labeled probes – each labeled 5’ and 3’ with different reporter/quencher combinations, in the manner taught by OSU – targeting each of the mutations disclosed by Gazi et al, and thereby to have performed a method as set forth in the claims.  An ordinary artisan would have been motivated to have made such a modification for the benefit of more readily achieving sensitive and specific quantitation of each individual allele present in a sample.  Additionally and/or alternatively, an ordinary artisan would have recognized such a modification as the simple substitution of one well-known prior art methodology 
With regard to dependent claims 4 and 11, Gazi et al in view of OSU suggest probes including labels and having resulting properties meeting the requirements of the claims, as noted above.  Regarding dependent claim 7, it is reiterated that Gazi et al disclose the same clarithromycin resistance mutations (A2143G and A2142C) in the H. pylori 23S rRNA gene elected by applicant, which thus clearly meet the requirements of the claims.  Regarding dependent claim 12, it is noted that the claim as presently written does not clearly require the particular primers/probes set forth in the claim, and is thus obvious for the same reasons noted above with regard to claim 1.
The reply of April 14, 2021 traverses the rejection on the following grounds.
First, the reply argues that Gazi in view of OSU do not teach: (1) DNA isolated from a fecal sample; and (2) “the real time PCR is performed by using one pair that are defined by SEQ ID NO: 5 and 6 for amplifying SEQ ID NO: 1 or 2 of the 23S rRNA gene” (Reply page 10).  These arguments are not persuasive because the references do suggest the testing of fecal/stool samples (as indicated above), and because the claims at present do not clearly require the use of SEQ ID NO: 5 and 6 (also as discussed above).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Second, the reply argues that the invention provides an unexpected advantage in detecting a mutation responsible for clarithromycin resistance, the method employing a carefully selected single pair of primers (Reply pages 10-11).  This argument is not 
The claims thus remain rejected for the reasons given above (although it is again noted that the prior art does not teach or suggest methods that actually require the specific primer pair of SEQ ID NO: 5-6).
Claim 5 remains rejected under 35 U.S.C. 103 as being unpatentable over Gazi et al in view of OSU, as applied to claims 1, 4, 7, 11, and 12, above, and further in view of Goel et al (Journal of Applied Microbiology 99:435-442 [2005]; previously cited).  
The teachings of Gazi et al in view of OSU are set forth above.  While Gazi et al in view of OSU suggest the method of claim 1 (from which claim 5 depends), neither Gazi et al nor OSU teach a specific marker/label of the alternatives set forth in claim 5.
Goel et al teach a variety of different labels/markers that may be used successfully with molecular beacon probes labeled 5’ with a reporter and 3’ with a quencher, i.e., probes of the type suggested by Gazi et al in view of OSU (see entire reference).  Among the labels taught by Goel et al are several of those set forth in the claim, e.g., FAM, TET, HEX, TAMRA, ROX (page 436).  In view of the teachings of Goel et al, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed any of these markers/labels when preparing the probes suggested by Gazi et al in view of OSU.  As OSU fails to teach which specific markers/labels function best with their disclosed probes, an ordinary artisan would have been motivated to have looked to the teachings of the prior art, such as Goel et al, for the benefit of rapidly selecting markers/labels 
The reply of April 14, 2021 traverses the rejection on the same grounds discussed above; accordingly, the response to those arguments set forth above applies equally herein.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744.  The examiner can normally be reached on Monday-Friday, 8:30 am-2:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634